Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at line 8, “a surface” is not clear if it is same as “a surface” at line 4 or different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rosario (US 8,319,145) in view of Gupta (US 5,057,184), Chou (US 2015/0165588) and Baird (US 2002/0149136).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 1, Rosario discloses
A method (title) of machining a diamond (a cut diamond 13; C29:43, Fig. 1

    PNG
    media_image1.png
    318
    712
    media_image1.png
    Greyscale
) by means of 
(a pulse laser 1; C26:30, Fig. 1) comprising:

placing the diamond;

activating a laser source (a Nd:YLF 2nd harmonic laser 1 (QD321); C29:32, Fig. 1) so as to apply to the surface to machine and applying a laser beam (the beam; C29:42) having pulses  (pulse frequency; C38:40) of duration  (the inverse of “pulse frequency”; C38:40) 
 to a surface (the top surface of “a cut diamond 13”; C29:43, Fig. 1) of the diamond,

actuating relative scanning (to be focused onto the object scanned; C28:31, Fig. 22) between the diamond and the laser source, transversely to the laser beam and axially depthwise (a Z-axis unit; C26:66 [of] the XYZ motion stages 50; C26:54, Fig. 9

    PNG
    media_image2.png
    1023
    717
    media_image2.png
    Greyscale
), with an 
(the laser beam amplitude of “about 515 nm wavelength”; C29:33-34) and orientations (the angular direction of “the XYZ motion stages 50”; C26:54, Fig. 9) that are determined by a shape (the surface-shape of “a cut diamond 13”; C29:43, Fig. 1) of the machining to perform on of the diamond.

	Rosario discloses “the diamond” and “pulses of duration” as mapped above, but is silent regarding
the diamond in a receptacle containing a transparent liquid of which the having a liquid level is located at least 100 microns above a surface of the diamond which is to be machined

pulses of duration at most equal to one microsecond at a repetition frequency of at most 5 kHz

	However Gupta discloses, to solve the problem for “forming laser induced microscopic gas bubbles which will implode at the substrate surface to remove material” (C2:60-61, Fig. 1

    PNG
    media_image3.png
    700
    592
    media_image3.png
    Greyscale
 wherein the spec discloses the problem for “obtaining machined surfaces are sufficiently smooth and graphite-free”; P18:4-6),
(a substrate 28; C4:7-8, Fig. 1, a workpiece but not a diamond workpiece) in a receptacle (container 10; C4:8, Fig. 1) containing a transparent liquid (water; C4:20, Fig. 1) of which the having a liquid level (the level of “water”; C4:20, Fig. 1) is located at least 100 microns (the distance between the top surface of “a substrate 28” and the top surface of “a substrate 28”; Fig. 1) above a surface (the top surface of “a substrate 28”; C4:7-8, Fig. 1) 

	The advantage of using Gupta’s laser on the submerged workpiece such as a substrate 28 in a container 10 is to “to form laser induced microscopic gas bubbles which will implode at the substrate surface to remove material” (C2:60-61).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rosario with Gupta by replacing Rosario’s laser on a workpiece such as a diamond 13 not within a water contain with Gupta’s laser on the submerged workpiece such as a substrate 28 in a container 10 in order “to form laser induced microscopic gas bubbles which will implode at the substrate surface to remove material”.

	Rosario discloses “the diamond” and “pulses of duration” and Gupta discloses “a substrate 28 (C4:7-8, Fig. 1, a workpiece but not a diamond workpiece) in a receptacle” as mapped above, but Rosario in view of Gupta is silent regarding

the diamond in a receptacle containing a transparent liquid of which the having a liquid level is located at least 100 microns above a surface of the diamond which is to be machined

pulses of duration at most equal to one microsecond at a repetition frequency of at most 5 kHz

2 on the surface of the diamond wheel” (P8:14-15 wherein the spec discloses the problem for “obtaining machined surfaces are sufficiently smooth and graphite-free”; P18:4-6),

the diamond (the diamond wheel; P8:11-12) in a receptacle (an ultrasonic water tank; P8:12) containing a transparent liquid (“water” in “an ultrasonic water tank”; P8:12) of which the having a liquid level (the water level of “an ultrasonic water tank”; P8:12) is located at least 100 microns (the distance between the top surface of “the diamond wheel” and the water level of “an ultrasonic water tank”; P8:12) above a surface (the top surface of “the diamond wheel”; P8:11-12) of the diamond which is to be machined (“removing most of the SiO2 on the surface of the diamond wheel”; P8:14-15)

	The advantage of using Chou’s diamond wheel in an ultrasonic water tank is to “remove most of the SiO2 on the surface of the diamond wheel” and get a clean surface of a workpiece.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rosario with Chou by replacing Rosario’s diamond 13 with Chou’s diamond in an ultrasonic water tank in order to “remove most of wastes on Rosario’s diamond the same way as removing the SiO2 on the surface of Chou’s diamond wheel” and get a clean surface of a workpiece.

	Rosario discloses “pulses of duration” as mapped above, but Rosario in view of Gupta and Chou is silent regarding

Pulses of duration at most equal to one microsecond at a repetition frequency of at most 5 kHz

(P8:2-4, Fig. 6

    PNG
    media_image4.png
    776
    565
    media_image4.png
    Greyscale
  wherein the spec 
discloses a problem for “having a very smooth surface, a high repetition frequency would be necessary to obtain machining as continuous as possible”; PGPUB P25:3-5), 

pulses of duration  (a pulsewidth; P7:20) at most equal to one microsecond (a pulsewidth of 70 ns; P7:20 wherein 70 ns =0.07 s < 1 s) at a repetition frequency (a pulse repetition frequency; P8:19-20) of at most 5 kHz (3 kHz; P7:20)

	The advantage of using Baird’s 3 KHz pulse repetition frequency with a pulsewidth of 70 ns is to produce “holes with very smooth sidewalls using the very high pulse energies” depending on the material properties of the workpiece.


	Regarding claim 8, Rosario in view of Gupta, Chou and Baird discloses
the pulse duration (Baird: a pulsewidth; P7:20) is comprised between 100 femtoseconds and 100 picoseconds (Baird: a pulsewidth of 70 ns; P7:20 wherein 100 femtoseconds < 70 ns < 100 picoseconds) for a repetition frequency (Baird: a pulse repetition frequency; P8:19-20) comprised between 100 and 1000 Hz (Baird: a pulse repetition frequency of 250 Hz; P8:5).

	Regarding claim 9, Rosario in view of Gupta, Chou and Baird discloses
the wavelength (Baird: P7:4) of the laser beam (Baird: Nd:YAG laser; P7:4) is comprised between 500 and 530 nm (Baird: 532 nm; P7:5).

	Regarding claim 10, Rosario in view of Gupta, Chou and Baird discloses
the relative scanning (Baird: the laser beam being scanned; P67:7) is actuated with a step size (Baird: these segments; P67:4) at most equal to 10 microns (Baird: about 10 m; P67:5), transversely (Baird: along “a long cut path”; P67:2) to the beam (Baird: the laser beam; P67:7) and axially (Baird: along “the laser beam”; P67:7) between two transverse scanning cycles (Baird: a predetermined number of passes; P67:8).

	Regarding claim 12, Rosario in view of Gupta, Chou and Baird discloses
(Baird: laser row slicing; P65:1) is carried out to a depth (Baird: the depth of “through cutting or trench cutting”; P67:3) of at least 10 microns (10 m; P67:5), in one or more cycles (Baird: a predetermined number of passes; P67:8).

Claim 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rosario (US 8,319,145) in view of Gupta (US 5,057,184), Chou (US 2015/0165588) and Baird (US 2002/0149136) as applied to claim 1 above, and further in view of Domb (US 2016/0214874).

	Regarding claim 2, Rosario in view of Gupta, Chou and Baird discloses
the transparent liquid (Chou: “water” in “an ultrasonic water tank”; P8:12) 

	Chou discloses “the transparent liquid” as mapped above, but Rosario in view of Gupta, Chou and Baird is silent regarding
 the transparent liquid contains a surfactant additive.
	
	However Domb discloses, to solve the problem for “the surfactant to be used for pre-wetting the surface of dispersed particles in water or to induce a charge on the particle surface, thereby permitting the particles to be attracted by the flocculant and precipitated” (P8:1-6 wherein the spec discloses the problem for “The introduction of the surfactant reducing the meniscus present at the surface of the liquid and makes the machined surface smoother”; P8:1-4), 

 the transparent liquid (one of “tap water, double distilled water (DDW), or seawater”; P48:6-7) contains a surfactant additive (Cationic surfactants; P49:9).

	The advantage of using Domb’s water with surfactant is to “pre-wet the surface of dispersed particles in water or to induce a charge on the particle surface, thereby permitting the particles to be attracted by the flocculant and precipitated”.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rosario in view of Gupta, Chou and Baird with Domb by replacing Chou’s water without a surfactant with Domb’s water with surfactant in order to “pre-wet the surface of dispersed particles in water or to induce a charge on the particle surface, thereby permitting the particles to be attracted by the flocculant and precipitated”.

	Regarding claim 3, Rosario in view of Gupta, Chou, Baird and Domb discloses
the surfactant additive (Domb: Cationic surfactants; P49:9) is polyoxyethylene (Domb: P49”13).

	Regarding claim 4, Rosario in view of Gupta, Chou, Baird and Domb discloses
the transparent liquid (Domb: one of “tap water, double distilled water (DDW), or seawater”; P48:6-7) furthermore further contains a mineral salt (Domb: alkali metal salts (such as NaCl); P50:2) in an amount at most equal to 10% (Domb: P51:7) by mass (Domb: weight; P51:4).

	Regarding claim 5, Rosario in view of Gupta, Chou, Baird and Domb discloses
the mineral salt (Domb: alkali metal salts (such as NaCl); P50:2) is sodium chloride (Domb: NaCl; P50:2).

	Regarding claim 6, Rosario in view of Gupta, Chou, Baird and Domb discloses
the transparent liquid (Domb: one of “tap water, double distilled water (DDW), or seawater”; P48:6-7) is made to move by mechanical stirring (Domb: P98:5-6).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosario (US 8,319,145) in view of Gupta (US 5,057,184), Chou (US 2015/0165588) and Baird (US 2002/0149136) as applied to claim 1 above, and further in view of Liu (US 2010/0196192).

	Regarding claim 7, Rosario in view of Gupta, Chou and Baird discloses
the liquid level (Chou: the water level of “an ultrasonic water tank”; P8:12) above the surface (Chou: the top surface of “the diamond wheel”; P8:11-12) to machine of the diamond (Chou: the diamond wheel; P8:11-12) 

	Chou discloses “the liquid level above the surface” as mapped above, but Rosario in view of Chou and Baird is silent regarding 

the liquid level above the surface is at least equal to 100 microns and at most equal to three millimeters.

	However Liu discloses, to solve the problem for “the target being submerged several millimeters below the surface of a liquid 5 that is contained in a container 6” (P52:6-8, Fig. 1

    PNG
    media_image5.png
    433
    557
    media_image5.png
    Greyscale
 wherein the spec discloses the problem for “This sample 2 is placed in a container 20, containing a transparent liquid 3 in which the sample is immersed”; P50:1-2),

the liquid level (the distance between “4” and “the surface of a liquid 5”; P52:7) above the surface is at least equal to 100 microns and at most equal to three millimeters (less than 1 cm; P52:8-9, Fig. 1 wherein the range overlaps with the claimed range).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rosario (US 8,319,145) in view of Gupta (US 5,057,184), Chou (US 2015/0165588) and Baird (US 2002/0149136) as applied to claim 1 above, and further in view of Hayashi (US 2011/0240619).

Regarding claim 11, Rosario in view of Gupta, Chou and Baird discloses
polarization of the laser (Rosario: a Nd:YLF 2nd harmonic laser 1 (QD321); C29:32, Fig. 1) is circular.

	Rosario discloses “the laser” as mapped above, but Rosario in view of Gupta, Chou and Baird is silent regarding
polarization of the laser is circular

	However Hayashi discloses, to solve the problem for “converting a laser beam into circular polarized” (P44:2 wherein the spec discloses the problem for “The polarization of the laser to be chosen to be circular”; P28:1-2),

polarization (“polarized” from “circular polarized light”; P44:5) of the laser (YAG laser; P44:3) is circular (circular polarized light; P44:5)

	The advantage of using Hayashi’s circular polarization is to emit and spirally propagate the laser beam wave along the propagation direction so that the laser beam energy is evenly distributed in a circular manner along the propagation direction.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rosario in view of Gupta, Chou and Baird with Hayashi by replacing Rosario’s Nd:YLF 2nd harmonic laser 1 with unknown polarization with Hayashi’s circular polarization in order to emit and spirally propagate the laser beam wave along the propagation direction so that the laser beam energy is evenly distributed in a circular manner along the propagation direction.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rosario (US 8,319,145) in view of Gupta (US 5,057,184), Chou (US 2015/0165588) and Baird (US 2002/0149136) as applied to claim 1 above, and further in view of Onuma (US 5,938,954).

	Regarding claim 13, Rosario in view of Gupta, Chou and Baird discloses
the focusing objective (Gupta: the lens 26; C4:7, Fig. 1) of the laser (Gupta: a laser beam transmitted from fixed laser 22; C4:27-28, Fig. 1) is an immersion objective submerged directly in the transparent liquid (Gupta: water; C4:20, Fig. 1) used.

	Gupta discloses “the focusing objective of the laser” and “the transparent liquid” as mapped above, but Rosario in view of Gupta, Chou and Baird is silent regarding

the focusing objective of the laser is an immersion objective submerged directly in the transparent liquid

	However Onuma discloses, to solve the problem for “submerged laser beam irradiation equipment capable of expelling water from a space between a submerged laser beam irradiation nozzle and the surface of a submerged workpiece” (C1:6-9, Figs. 6, 8(a) 

    PNG
    media_image6.png
    623
    535
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    624
    369
    media_image7.png
    Greyscale

wherein the spec discloses the problem for “using an immersion objective submerged directly in the machining liquid”; P89:1-2),

the focusing objective (focus lens 54; C14:35, Fig. 8(a)) of the laser (Laser beam 66; C14:34, Fig. 8(a)) is an immersion objective (focus lens 54 in conical tube 50; C14:35-36 [including] A protection glass 53 isolating the chamber of the conical tube 50 in a water-tight manner from the chamber of the laser beam irradiation tube 51; C14:36-39, Fig. 8(a)) submerged directly in the transparent liquid (a water vessel 65; C14:42, Fig. 6)

	The advantage of using Onuma’s focus lens 54 in conical tube 50 sealed by a protection glass 53 is to protect the focus lens 54 from the water by sealing the chamber of the laser beam irradiation tube 51 in a water-tight manner from the water so that the desired optical properties can be maintained.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaplan (US-7655882), Newton (US-20150204805), Hooper (US-20110298156).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942. The examiner can normally be reached 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GYOUNGHYUN BAE/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761